           Case 2:20-cv-01019-APG-VCF Document 30 Filed 07/22/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      ALI SHAHROKH,
4
                           Plaintiff,
5                                                       2:20-cv-01019-APG-VCF
      vs.                                               ORDER
6     JUDGE MATTHEW HARTER, in His
      Honor’s Official Capacity as Judicial
7
      Officer; JUDGE LINDA BELL, in Her
8
      Honor’s Official Capacity as Judicial
      Officer; JUDGE MICHAEL P. GIBBONS,
9     in His Honor’s Official Capacity as Judicial
      Officer; CLARK COUNTY; THE STATE
10    OF NEVADA; and DOES 1 - 10,

11                         Defendants.

12          Before the Court is the Motion for Leave to File Second Amended Complaint (ECF NO. 22).

13          Defendants have filed a Notice of Non-Opposition to the instant motion. (ECF NO. 29).

14          Accordingly,

15          IT IS HEREBY ORDERED that the Motion for Leave to File Second Amended Complaint (ECF

16   NO. 22) is GRANTED. Plaintiff must file the Second Amended Complaint on or before August 7, 2020.

17          DATED this 22nd day of July, 2020.
                                                              _________________________
18                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
